Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

OFFICE ACTION
					Specification
	The first paragraph in the specification (CROSS REFERENCE TO RELATED APPPLICATION) should be updated with issued US patents number(s).

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The conflicting claims substantially recite similar subject matter such as converters/ conversion devices, internal charging source, external charging source, energy storage devices/batteries, switching devices, common junction, common path, and controller/control system to selectively control operations of the switching devices and charging/conversion devices
Dependent claims 2-4 and 7-16 are rejected because they contain similar subject matter as dependent claims 2-18 in the patent,

2.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and similarly recited claim 14 of U.S. Patent No. 10,081,258.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claim in the application and vice versa, the claims in the present application is similar to and read on the claims in the patent.
The conflicting claims substantially recite similar subject matter such as converters/ conversion devices, internal charging source, external charging source, energy storage devices/batteries, switching devices, common junction, common path, and controller/control system to selectively control operations of the switching devices and charging/conversion devices
Dependent claims 2-4 and 7-16 are rejected because they contain similar subject matter as dependent claims 2-13 and/or dependent claims 15-21 in the patent.

3.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,821,668.  Although the 
The conflicting claims substantially recite similar subject matter such as converters/ conversion devices, internal charging source, external charging source, energy storage devices/batteries, switching devices, common junction, common path, and controller/control system to selectively control operations of the switching devices and charging/conversion devices
Allowable Subject Matter
Claims 1-4 and 7-16 would be allowable if the double patenting rejections set forth in this office action are overcome, i.e., by terminal disclaimers.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/PAUL DINH/            Primary Examiner, Art Unit 2851